Jueces concurrentes:
Sres. Presidente Hernández y Aso-ciado Wolf.
El Juez Asociado Sr. Aldre3r no formó parte del tribunal en la vista de este resur so.
Presentada moción de reconsideración por la parte ape-lante fué denegada en febrero 3, 1914, por medio de la si-guiente opinión emitida por el Juez Asociado Sr. del Toro.
Este caso fué resuelto por esta Corte Suprema por senten-cia de enero 22, 1914. El apelante Sr. Mollfulleda alegando que comparece “por sí propio y en representación de su *51esposa Damiana Huertas,” lia presentado dos escritos fecha-dos el 29 de enero de 1914, tendentes a solicitar la reconside-ración-de nuestra sentencia y la revocación de la orden y sen-tencia apeladas.
Los escritos son confusos pero de ellos puede deducirse que la parte apelante sostiene que teníamos base para entrar en la consideración y decisión del recurso porque la exposi-ción del caso no es absolutamente necesaria en todas ocasio-nes. Es bien cierto que en muchos casos con la sola copia del legajo de la sentencia, sin necesidad de relación de prue-bas, podemos considerar y resolver recursos, por ejemplo: cuando se trata de sentencias dictadas sobre las alegaciones.. Pero en este caso concreto, como dijimos en nuestra opinión de enero 22, 1914, se presentó la demanda, el demandado la contestó negando todos y cada uno de sus 20 hechos, se prac-ticó „la prueba y se dictó sentencia en favor del demandado. La apelación interpuesta se basó en que la corte sentencia-dora no apreció bien la prueba y ¿cómo íbamos nosotros a considerar y a resolver tal extremo, si el apelante, que era el que tenía el deber de hacerlo, no archivó en la Secretaría de esta Corte Suprema una exposición del caso o relación de hechos conteniendo la verdadera prueba que sirvió de base al juez inferior para dictar la sentencia apelada?
Examinados los méritos de la única cuestión suscitada en los escritos de 29 de enero que pudiera estimarse pertinente a la solicitud de reconsideración y careciendo dicha cuestión de fundamento, debe la solicitud declararse sin lugar.

Denegada la moción de reconsideración.